FILED
                                                                                 Jan 04, 2011
                                                                           LEONARD GREEN, Clerk
                                      File Name: 11a0010n.06

                    NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                            No. 09-4486

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

DENNIS A. BADERTSCHER,

          Plaintiff-Appellant,

v.                                                         ON APPEAL FROM THE
                                                           UNITED STATES DISTRICT
PROCTER & GAMBLE MANUFACTURING                             COURT FOR THE NORTHERN
COMPANY,                                                   DISTRICT OF OHIO

          Defendant-Appellee.


                                                      /

Before:          MARTIN, NORRIS, and COOK, Circuit Judges.

          BOYCE F. MARTIN, JR., Circuit Judge. Plaintiff-appellant Dennis A. Badertscher, who

is male, was fifty-two years old when defendant-appellee Procter & Gamble Manufacturing

Company fired him. Badertscher sued for reverse gender discrimination and age discrimination.

The district court granted Procter & Gamble’s motion for summary judgment on both claims. We

AFFIRM the decision of the district court.

                                        I. BACKGROUND

          Badertscher was an at-will employee at the Lima, Ohio detergent plant of Procter & Gamble.

In mid-December 2006, Procter & Gamble began an investigation into reports of interpersonal

problems at the plant. Members of the management conducted a series of interviews with

employees. Six employees stated that they had witnessed Badertscher engage in inappropriate
No. 09-4486
Badertscher v. Procter & Gamble Mfg. Co.
Page 2

behavior toward a female employee, five employee stated that he did not wear personal protective

equipment, and five employees stated that they had witnessed him sleeping on the job. Procter &

Gamble terminated Badertscher’s employment based on the combination of three categories of

misconduct: sexual harassment, violation of safety rules, and sleeping on the job. Eight members

of management were involved in the decision.

                                           II. ANALYSIS

        This Court reviews a district court’s grant of summary judgment de novo. DiCarlo v. Potter,

358 F.3d 408, 414 (6th Cir. 2004). To grant a motion for summary judgment, a court must find that

“the pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party

is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c).

        Badertscher’s claims of age discrimination under the Age Discrimination in Employment Act

and Ohio state law and his claim of gender discrimination under Ohio state law may be analyzed

together because the same analytical framework applies to both the federal and Ohio statutory

provisions at issue. See, e.g., Mitchell v. Toledo Hosp., 964 F.2d 577, 582 (6th Cir. 1992). Title VII

single-motive claims proceeding on circumstantial evidence are analyzed under the burden-shifting

framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), and modified by

Texas Department of Community Affairs v. Burdine, 450 U.S. 248 (1981). First, the plaintiff must

establish a prima facie case by showing that “(1) he or she was a member of a protected class; (2)

he or she suffered an adverse employment action; (3) he or she was qualified for the position; and

(4) he or she was replaced by someone outside the protected class or was treated differently than
No. 09-4486
Badertscher v. Procter & Gamble Mfg. Co.
Page 3

similarly-situated, non-protected employees.” DiCarlo, 358 F.3d at 415. Once the plaintiff

establishes a prima facie case, the defendant then bears the burden of production to put forth a

“legitimate, nondiscriminatory reason” for the complained of adverse treatment. Id. at 414 (citing

Burdine, 450 U.S. at 253). If the defendant meets this burden, then the burden of production shifts

back to the plaintiff to demonstrate that the proffered reason was a “pretext for discrimination.” Id.

at 414-15 (quoting Burdine, 450 U.S. at 253).

       The district court’s decision granting Procter & Gamble’s motion for summary judgment was

based on proper legal analysis. Procter & Gamble articulated a legitimate, nondiscriminatory reason

for his termination that Badertscher failed to rebut. Badertscher failed to raise genuine issue of

material fact as to whether Procter & Gamble’s stated reason for firing him was a pretext for

discrimination.

                                       III. CONCLUSION

       The decision of the district court is AFFIRMED.